—Appeal by the defendant from a judgment of the Supreme Court, Queens County (Blumenfeld, J.), rendered June 1, 2000, convicting him of burglary in the second degree and criminal possession of stolen property in the fifth degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
Contrary to the defendant’s contention, the Supreme Court properly allowed the prosecution to make the challenged opening and summation remarks (see, CPL 470.05 [2]; People v Balls, 69 NY2d 641; People v Ashwal, 39 NY2d 105; People v Russo, 201 AD2d 512, affd 85 NY2d 872).
The sentence imposed was not excessive (see, People v Suitte, 90 AD2d 80).
The defendant’s remaining contention is without merit. Ritter, J. P., Peuerstein, Townes and Prudenti, JJ., concur.